J. B. McPHERSON, District Judge.
When this case was called for trial before a jury, the parties entered into the following agreement:
“It is hereby agreed that the above case shall be referred to Carter Berkeley Taylor, Esq., as referee, who shall hear and determine the case,’ and report his conclusions thereon to the court. His rulings on the admission or rejection of testimony and conclusions of law shall be reviewable on exceptions by the United States circuit court, and his findings of fact shall have the same force and effect as the verdict of a jury. Judgment shall be entered on said report in accordance with the decision of the United States circuit court, and on appeal or writ of error from said judgment all questions raised by said exceptions or by the final decision of the United States circuit court shall be reviewable by the United States circuit court of appeals.”
Under this agreement a large amount of testimony was taken, and the report of the referee, finding in favor of the plaintiff, is now before the court. The exceptions that were filed before the referee by the defendant were overruled, and the first question to be determined is whether, under the foregoing agreement, I have power to modify the findings of the referee. The exceptions all relate to findings of fact, and, as I understand the agreement, these findings are equivalent to the special verdict of a jury. If such a verdict were before me, it is obvious that I should have no authority to put in its place my own findings of fact. At the best, I could do no more than examine the testimony in order to see whether there was any evidence to support the conclusions of the jury. If more than a scintilla of evidence should be found, the verdict would be final, although the opposing testimony might seem to me to be convincing, and to require a different conclusion.
The only conclusion of law is .based upon the referee’s findings of fact, and is the general conclusion that the plaintiff is entitled to recover. This I can only review so far as to determine whether the referee’s findings of fact properly support such a conclusion. An examination of the findings will show clearly that, if they are supported *997by evidence, the conclusion of law indubitably follows; and I need only add that there is sufficient evidence to support them all. No doubt, the testimony is conflicting, but with this conflict I have nothing whatever to do.
The exceptions are accordingly overruled, and judgment may be entered in favor of the plaintiff, upon the report of the referee, for the sum of $5,228.35, with interest from March 19, 1902, and with costs of suit, including the referee’s fee.